Case 2:20-cv-11236-RGK-PLA Document 27 Filed 02/18/21 Page 1 of 1 Page ID #:1162


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
   VITALY IVANOVICH SMAGIN
                                                             CASE NUMBER:
                                             Plaintiff(s),
                                                               2:20−cv−11236−RGK−PLA
          v.
   COMPAGNIE MONEGASQUE DE BANQUE, et
   al.                                                             NOTICE OF DEFICIENCY
                                                                DEFAULT/DEFAULT JUDGMENT
                                           Defendant(s).


   PLEASE TAKE NOTICE:

   The Clerk cannot enter the requested Default of Bedding Lovers for the following reason(s):

        No declaration as required by F.R.Civ.P 55(a)
        No proof of service/waiver of service on file
        The name of the person served does not exactly match the person named in complaint
        Proof of Service is lacking required information
        Waiver of Service lacking the signature of the sender and/or the person acknowledging receipt
        Time to respond has not expired
   X    Answer and/or Motion for Summary Judgment and/or Motion to Dismiss on file
        Request for Entry of Default has been forwarded to the assigned Judge
        Party dismissed from action on
        Case terminated on
        Requesting party shall file a new Request/Application with noted deficiencies corrected in order to
        have default reconsidered.
        Other:

   The Clerk cannot enter the requested Default Judgment against       for the following reason(s):

        No Entry of Default on file
        No declaration as required by F.R.Civ.P 55(b)
        The name of the person for which Default Judgment is requested does not exactly match the person
        named in the complaint
        Amounts requested differ or exceed the amounts prayed for in the demand for judgment in the most
        recently filed complaint
        A declaration establishing the amount due must accompany the plaintiff’s request for default
        judgment
        No judgment by default may be entered by the Clerk against the United States or an incompetent
        person. The Request for Entry of Default has been forwarded to the assigned Judge
        Amount sought is not for a sum certain or cannot be computed to a sum certain
        Attorney Fees sought not in compliance with Local Rule 55−3
        Amount sought for costs is incorrect
        Case terminated on
        Requesting party shall file a new Request/Application with noted deficiencies corrected in order to
        have default judgment reconsidered.
        Other:

                                             CLERK, U.S. DISTRICT COURT

   Date: February 18, 2021                   By: /s/ Jenny Lam
                                                Deputy Clerk
                                                Jenny_Lam@cacd.uscourts.gov


   CV−52B(09/12)             NOTICE OF DEFICIENCY − DEFAULT/DEFAULT JUDGMENT
